Citation Nr: 0407350	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  02-06 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for cervical spine 
disability, including as secondary to service-connected 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from June 1943 
until December 1945.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for 
cervical spine disability, including as secondary to service-
connected lumbar spine disability.

The appellant did not request a hearing in this case.

The Board additionally notes that the appellant, in his 
October 2001 notice of disagreement, timely requested 
readjudication of the RO's June 1999 denial of service 
connection for a thoracic spine disability under the 
provisions of the VCAA.  Therefore, the Board refers this 
issue to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2003).

The Board notes that the appellant in this case was 
previously afforded a VA examination in July 1998.  However, 
the July 1998 examiner did not specifically address the 
existence of any causal connection between the appellant's 
service-connected lumbar spine disability and his current 
cervical spine disability.  The Board notes the record 
contains a competent and credible medical diagnosis of 
degenerative joint disease, cervical spine.  In addition, the 
Board previously found in its May 1999 decision that the 
appellant suffered an in-service fall which resulted in back 
problems.  Therefore, as detailed in the remand below, the 
appellant should be afforded a VA reexamination for purposes 
of determining the nature and etiology of his current 
cervical spine disability.

Accordingly this case is remanded for the following:

1.  The appellant should be scheduled for a 
VA reexamination.  The examiner should 
thoroughly review the claims folder in 
conjunction with evaluating the appellant.  
The examiner should specifically address the 
following:

a.	Provide diagnoses for all current 
cervical spine disabilities.

b.	The examiner should also render an 
opinion as to whether it is "at 
least as likely as not" that any 
current cervical spine disability is 
proximately due to or was permanently 
aggravated by the appellant's 
service-connected lumbar spine 
disability.  If the examiner finds 
that the service-connected lumbar 
spine disability aggravated any 
current cervical spine disability, 
then the examiner should express an 
opinion as to what level of 
disability is attributable to such 
aggravation.

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

2.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

3.  The appellant's claims for service 
connection for cervical spine disability, 
including as secondary to service-connected 
lumbar spine disability should then be 
reconsidered.  If the benefits sought on 
appeal remain denied, then the appellant and 
his representative, if any, should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




